Citation Nr: 1024981	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  06-22 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD). 

2.  Entitlement to service connection for a psychiatric 
disability other than PTSD.

2.  Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy, left upper extremity, from March 1, 2007.

3.  Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy, right upper extremity, from March 1, 2007.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active service from February 1969 to October 
1978.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from December 2005 and June 2008 rating decisions of 
Seattle, Washington, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In the December 2005 rating decision, the 
RO found that new and material evidence had not been submitted to 
reopen claim of entitlement to service connection for PTSD.  In 
the June 2008 rating decision, the RO increased the Veteran's 
disability rating to a 10 percent evaluation for peripheral 
neuropathy, right and left upper extremity, effective March 1, 
2007.

The Veteran presented testimony at a Travel Board hearing chaired 
by the undersigned Veterans Law Judge in July 2008.  A transcript 
of the hearing is associated with the Veteran's claims folders. 

In a November 2008 decision, the Board reopened the Veteran's 
claim for entitlement to service connection for PTSD and remanded 
this issue for additional development.

In expanding the claim on appeal to encompass a psychiatric 
disability other than PTSD, the Board is also cognizant of the 
recent decision of the Court in Clemons v. Shinseki, 23 Vet. App. 
1 (2009).  In Clemons, the Court found that the Board erred in 
not considering the scope of the Veteran's claim for service 
connection for PTSD as including any mental disability that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record (in 
that case, diagnoses of anxiety disorder and schizoid disorder).  
In this case, the Veteran asserts that he has been diagnosed with 
PTSD and there is also evidence of a diagnosis of depression.   
Hence, while the December 2005 rating decision and November 2008 
Board decision only addressed entitlement to service connection 
for PTSD, the Board has now characterized the appeal as 
encompassing the matters set forth on the title page.  

The issues of entitlement to service connection for a psychiatric 
disability other than PTSD and entitlement to ratings in excess 
of 10 percent for peripheral neuropathy, right and left upper 
extremities, from March 1, 2007 are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	 The Veteran did not serve in combat.

2.	 The Veteran is not shown to have developed PTSD as a 
result of a stressor event verified by credible supporting 
evidence as having occurred in service.


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2009). 







REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  Notice should be sent 
prior to the appealed rating decision or, if sent after the 
rating decision, before a readjudication of the appeal.  A 
Supplemental Statement of the Case, when issued following a 
notice letter, satisfies the due process and notification 
requirements for an adjudicative decision for these purposes.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this appeal, in a January 2010 letter, the RO provided notice 
to the Veteran explaining what information and evidence was 
needed to substantiate a claim for service connection, as well as 
what information and evidence must be submitted by the Veteran, 
and what information and evidence would be obtained by VA.  The 
letter also provided the Veteran with information pertaining to 
the assignment of disability ratings and effective dates, as well 
as the type of evidence that impacts those determinations, 
consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  After issuance of the January 2010 letter, and 
opportunity for the Veteran to respond, the March 2010 
supplemental statement of the case (SSOC) reflects readjudication 
of the claim.  Hence, the Veteran is not shown to be prejudiced 
by the timing of the latter notice.  See Mayfield, 20 Vet. App. 
at 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in an SOC or 
SSOC, is sufficient to cure a timing defect).

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The Veteran was not provided 
with a VA examination and opinion to assess the current nature 
and etiology of PTSD.  However, VA need not conduct an 
examination with respect to the claim on appeal, as information 
and evidence of record contains sufficient competent medical 
evidence to decide the claim.  See 38 C.F.R. § 3.159(c)(4).  
Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that an 
event, injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or with 
another service-connected disability, but (4) insufficient 
competent medical evidence on file for the VA to make a decision 
on the claim.  Simply stated, the standards of McLendon are not 
met in this case, as the available evidence does not indicate 
that PTSD may be the result of a verifiable event, injury, or 
disease occurring in service.  Thus remand for a VA examination 
is not necessary. 

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication. 
 
Service Connection Laws and Regulations Generally 

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give 
"due consideration" to "all pertinent medical and lay evidence" 
in evaluating a claim to disability or death benefits.  The 
Federal Circuit has held that the lack of contemporaneous  
records does not, in and of itself, render lay testimony not 
credible.  Buchanan v. Nicholson, 451 F.3d. 1331, 1336 (Fed. Cir. 
2006).  As a finder of fact, though, the Board may weigh the 
absence of contemporaneous records when assessing the credibility 
of the lay evidence.  As a finder of fact, the Board, when 
considering whether lay evidence is satisfactory, may also 
properly consider internal inconsistency of the statements.  See 
Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).

A disorder may be service connected if the evidence of record, 
regardless of its date, shows that the Veteran had a chronic 
disorder in service or during an applicable presumptive period, 
and that the Veteran still has such a disorder.  38 C.F.R. § 
3.303(b); Savage, supra., 10 Vet. App. 488, 494-95 (1997).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Entitlement to service connection for PTSD requires: (1) medical 
evidence diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, between 
current symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304.

If the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f); West v. Brown, 7 Vet. App. 70 (1994).  If the veteran 
did not engage in combat with the enemy, or if the claimed 
stressors are not related to combat, the veteran's testimony 
alone is not sufficient to establish the occurrence of the 
claimed stressors, and those stressors must be corroborated by 
credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 
(1997).  Service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims 
file. Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Analysis

The Veteran contends that he has PTSD as a result of various 
combat-related, in-service stressors.  Service records indicate 
that his military occupational specialty (MOS) was that of ATC 
Radar Controller.  He was awarded the following medals and 
campaign ribbons for his service: National Defense Service Medal, 
Vietnam Service Medal (Third award), Republic of Vietnam Campaign 
Medal, Army Commendation Medal, Overseas Service Bars (three), 
Vietnam Gallantry Cross and Unit Citation with Palm.  The Veteran 
also participated in the Vietnam Counteroffensive Phase VII 
campaign.  The Board notes that he was not awarded any medal or 
decoration that clearly indicates combat status and evidence of 
participation in a campaign does not, in itself, establish that a 
veteran engaged in combat because those terms ordinarily may 
encompass both combat and non-combat activities.  VAOPGCPREC 12-
99 (Oct. 18, 1999), 65 Fed. Reg. 6257 (2000).  

Regarding the Veteran's contention that while serving in Vietnam 
as a radio/teletype operator, he relayed information between two 
units which were taking enemy fire, the Board notes that a 
stressor involves exposure to a traumatic event in which the 
person experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or others 
and the person's response involved intense fear, helplessness, or 
horror.  Cohen v. Brown, 10 Vet. App. 128 (1997).

The Veteran's stressor description does did not describe himself 
physically present during these claimed stressors, but rather his 
role as radio operator involved him in the chain of information.  
While the Veteran was involved in information being transmitted 
as a radio operator to units, there is no evidence that he was 
present for an event or events that involved actual or threatened 
death or serious injury, or a threat to the physical integrity of 
self or others.

The Veteran's contentions regarding the incidents of receiving 
fire in Vietnam arguably mirror the facts argued in Suozzi v. 
Brown, 10 Vet. App. 307 (1997) and Pentecost v. Principi, 16 Vet. 
App. 124 (2002) in the sense that the Veteran indicates that he 
was exposed to enemy fire while in a non-combat role.  However, 
Suozzi and Pentecost involved documented incidents.  In both 
cases, the existence of the claimed events was confirmed by 
official sources, as was the involvement of those claimants' 
units; only individual involvement was questioned.

In essence, the only indication of combat participation is found 
in the Veteran's own statements.  The Veteran's statements are 
outweighed by the lack of objective evidence indicating such 
combat participation or presence.  See Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) (the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact, i.e., the lack of evidence is 
itself evidence).  The Board therefore concludes that combat 
status has not been demonstrated in this case.

Therefore, credible supporting evidence that the claimed in- 
service stressors occurred is necessary.  38 C.F.R. § 3.304(f) 
(2009).

The Board notes that VA and private treatment records confirm 
diagnoses of and treatment for PTSD.  However, a diagnosis alone 
is insufficient to establish service connection for PTSD.  Since 
it is not otherwise shown by the record that the Veteran engaged 
in combat, there must be evidence that corroborates the existence 
of the claimed stressors.  See Cohen, 10 Vet. App. at 128; 38 
C.F.R. § 3.304(f).  The Court has held that credible supporting 
evidence of the actual occurrence of an in-service stressor 
cannot consist solely of after-the-fact medical nexus evidence.  
See Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  Accordingly, 
in order to grant service- connection for PTSD, the evidence must 
contain credible supporting evidence that the claimed in-service 
stressors occurred.  38 C.F.R. § 3.304(f).

Based upon the evidence of record, the Board finds the Veteran is 
not shown to have developed PTSD as a result of a stressor event 
verified by credible supporting evidence as having occurred in 
service. 

The Veteran has alleged multiple principal stressors in service 
that caused his current PTSD.  First, the Veteran claimed that 
while serving in Vietnam as a radio/teletype operator, he relayed 
information between two units which were taking enemy fire.  The 
Veteran also claimed that he took incoming fire when he would 
travel away from his base with his captain to check on 
engineering sites.  The Veteran also reported that his base took 
enemy fire on an almost nightly basis.

At a Travel Board hearing in July 2008 the Veteran testified to a 
new stressor which was a serious automobile accident in 1973.  He 
testified that he was driving and his 9 to 12 month old daughter 
was killed.  He could not remember the month of the accident but 
thought it was in the summer.  The Veteran could not remember the 
hospital or the exact location where the accident occurred nor 
could he remember whether they were on leave or on a weekend trip 
at the time.

In addition the Veteran submitted a new stressor statement in 
July 2008 dated the same day as the Travel Board hearing.  This 
statement noted that while on leave and driving from Ft. Sill, 
Oklahoma to Colorado Spring, Colorado, he had a car accident in 
which his daughter who was approximately 9 to 12 months old was 
seriously injured when a coat hanger penetrated her skull. 

In an August 2008 statement, the Veteran's wife reported that she 
was involved in an automobile accident with her husband and her 
daughter in 1973 while driving from Fort Sill to Colorado 
Springs.  She indicated that her daughter suffered life 
threatening injuries.

The RO attempted to verify the stressors identified by the 
Veteran.  Per the November 2008 remand instructions, the RO 
obtained a complete copy of the Veteran's service personnel 
record National Personnel Records Center (NPRC).  As noted above, 
these records showed that the Veteran was a radar controller and 
was awarded the National Defense Service Medal, Vietnam Service 
Medal (Third award), Republic of Vietnam Campaign Medal, Army 
Commendation Medal, Overseas Service Bars (three), Vietnam 
Gallantry Cross and Unit Citation with Palm.  The records also 
showed that the Veteran participated in the Vietnam 
Counteroffensive Phase VII campaign.  However, the records 
contained no reference to the described events. 

The Appeals Management Center (AMC) also sent the Veteran a 
January 2010 letter which allowed the Veteran an opportunity to 
provide any additional information regarding the December 1973 
motor vehicle accident and asked the Veteran to complete forms so 
the AMC could obtain information and the accident report from the 
Pueblo County Sherriff.  There is no indication that the Veteran 
responded to the letter with this information as he instead 
submitted with duplicative copies of the Veteran's DD 214.

With respect to the other claimed stressors, the Board 
acknowledges the statements received from the Veteran and his 
wife regarding his current symptoms and his experiences in 
service to include a car accident where their daughter was 
injured.  Unfortunately, however, he has been unable to 
adequately describe the claimed stressors.  The Board notes that 
while the VA is obligated to assist a claimant in the development 
of a claim, there is no duty on the VA to prove the claim.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Again, the RO 
sent the Veteran a January 2010 letter in a further attempt to 
verify the claimed stressors, but there is no indication that the 
Veteran responded to the letter aside from sending copies of his 
DD 214 that were already associated with the claims file.  
Without sufficient evidence to corroborate the stressors 
described by the Veteran, the Board has no basis upon which to 
grant service connection for PTSD. 

While acknowledging the Veteran's belief that PTSD is due to the 
various stressor events that purportedly occurred during his 
military service, it is well established that as a layperson, the 
Veteran is not considered capable of opining as to the nature or 
etiology of his disability.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  In short, the only evidence of the occurrence of the 
Veteran's claimed stressors are his and his wife's statements.  
As the record contains no indication of combat service, and the 
Veteran's alleged stressors are not corroborated by service 
records or other credible supporting evidence, the Board finds 
that the evidence of record preponderates against the Veteran's 
service connection claim for PTSD.
 
For the foregoing reasons, the claim for service connection for 
PTSD must be denied.  The Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the claim, that doctrine 
is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990). 


ORDER

Entitlement to service connection for PTSD is denied. 


REMAND

Regarding the issue of entitlement to service connection for 
psychiatric disability other than PTSD, the Board notes that 
treatment records show a diagnosis of PTSD and depression.  

As noted above, given the other psychiatric diagnoses of record, 
the Board finds that, consistent with the ruling in Clemons, the 
Veteran's appeal for service connection for psychiatric 
disability must be broadly construed to encompass both claims for 
service connection for PTSD and for psychiatric disability other 
than PTSD, to include depression.  

As the RO has not addressed the matter of service connection for 
a psychiatric disability other than PTSD, the matter is being 
remanded for RO consideration of the matter, in the first 
instance, to avoid any prejudice to the Veteran.  Moreover, 
further medical opinion that addresses the relationship, if any, 
between any psychiatric disability other than PTSD service would 
be helpful in resolving the expanded claim on appeal.  See 38 
U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) 
(2009); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

One of the matters the Board must also address is which issue or 
issues are properly before it at this time.  Under the provisions 
of 38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case is furnished to 
the veteran.  In essence, the following sequence is required: 
There must be a decision by the RO, the veteran must express 
timely disagreement with the decision, VA must respond by 
explaining the basis of the decision to the veteran, and finally 
the veteran, after receiving adequate notice of the basis of the 
decision, must complete the process by stating his argument in a 
timely- filed substantive appeal.  See 38 C.F.R. §§ 20.200, 
20.201, 20.202, and 20.203.

In a June 2008 decision, the RO increased the Veteran's 
disability rating to a 10 percent evaluation for peripheral 
neuropathy, right and left upper extremity, effective March 1, 
2007.  While the Veteran submitted a statement in September 2008 
expressing disagreement with the rating assigned by that 
decision, it appears that no subsequent statement of the case was 
ever issued with regard to these issues.  Under Manlincon v. 
West, 12 Vet. App. 238, 240 (1999), the Board must instruct the 
RO that this issue remains pending in appellate status (see 38 
C.F.R. § 3.160(c)) and requires further action.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 19.26.  In this regard, it is noteworthy that 
these claims are not before the Board at this time and will only 
be before the Board if the Veteran files a timely substantive 
appeal.  The Board's actions regarding this issue are taken to 
fulfill the requirements of the Court in Manlincon. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, who 
have treated him for the disabilities on 
appeal.  After the Veteran has signed the 
appropriate releases, those records should 
be obtained and associated with the claims 
folder.  

Appropriate efforts must be made to obtain 
all available VA treatment records.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file.  The Veteran is to 
be notified of unsuccessful efforts in this 
regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review.

2.  Then, the Veteran should be afforded a 
VA examination by a physician with 
appropriate expertise to determine the 
nature and etiology of any currently 
present psychiatric disorder other than 
PTSD.  The claims folders should be made 
available to and reviewed by the examiner. 
All necessary tests should be conducted.

Based on the examination results and the 
review of the claims folders, the examiner 
should provide an opinion with respect to 
each currently present psychiatric disorder 
as to whether there is a 50 percent or 
better probability the disorder was present 
during the Veteran's active service or is 
etiologically related to his active 
service.  The rationale for each opinion 
expressed must be provided. 

3.  The RO should issue a statement of the 
case to the Veteran addressing the matters 
of entitlement to a rating in excess of 10 
percent for peripheral neuropathy, right 
and left upper extremity, from March 1, 
2007 and including citation to all relevant 
law and regulation pertinent to these 
claims.  The Veteran must be advised of the 
time limit for filing a substantive appeal.  
38 C.F.R. § 20.302(b).  Then, only if the 
appeal is timely perfected, these issues 
are to be returned to the Board for further 
appellate consideration, if otherwise in 
order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


